OFFICE   OF   THE   All-ORNEY    GENERAL   OF   TEXAS

                        AUSTIN
Honorab&   B. L. uwh8urn,   page 2
Honorable Ii.L. Ueehburn. page 3


    Lpdivldual aontreat with each enplogee, Is a ml-
    lity, for the rimple remon   that the E?avigatlon
    Dl8tr lc hutP O  lUth Or lty
                               under the lt@ tUtu Oreat-
    lng lt to lnuur any obligetlon which would oormti-
    tute a ‘debt’. SO f8X 68 th. CfXWI%.S1OSlOr. UT
    a ttemp to
             t c r a +te
                       lu6h an Oblig.tiC#l by the &lop-
    tlon of an order or re6olutlQtr,I think they we
    alearly without 8uah authority, for the vary limple
    rti.O&ltht                tbr    &&i.~tUl'~h.EiOt                    qtVOLbthUanJ
    8uOh paWar, eith e
                     l4~?e881~
                       r       or by lm#ll@8tf~.
         * so far l they may attempt to 0roet.eruuh an
    O$%$$GiOA ip ttu iOl'AOt 8 OOlltIWt, it.et.0
                 t th 01y 1 0
                            r~a2.6
                                u.
                                 lq w4 iy vithb                                tb a p in-
    ion     0r     ths ilq-0~~In the moat  court
                                             au0 of
    9. Y. & x. 0. ~ilrQ&   Gq        V.. @dVO@taE1 COtAl-
    ty, l&J 8. Y. 2n6 7l3.  blthdM.8,       ~~VOStQA
    ooadip undrrtook to svke am rgceuant indrplirj-
    ~t.bO~~b?OfAd~Q~           @@JWt~.                                          infUtUl’e
    TUr..     The Court held that the                                County warn without
    powor to auice such a~ agree6WAt,                                 @akin&   in   part:

           “~Publio poUog &maw38 taat definite Umita-
    tiow    be ploao& on the pore of the wreral poll-
    tlul 8ubtUvi.8Lonrof our government to qmod
    publit   aozuy.   A8 t0 OOORti~., the lirit&iOn         18
    to pay ouh,     that 18, to pay out 0r wrrmt         rmmm38
    oc tr0r rrradr wbin      the i&m0     00m010r           th8
    oounty. Debt, With a ~OVi.iOSl     at th0 tiu        it   18
    iEOWrO6 t0 pOy iPt8m.t and at &Ut           tU0 -Et
    OX th a p r io o ip rll
                          aoh yW2, t. tb w          tit.PU-
    tiva. If thi. ~OV5.8iOXl 18 ROt 8.60, the *debt”
    i. l -ty.                       ehi8    i8     th0       rOqUhtMAt       Of&t.          xx,
    sec. 7, arplrcr. It. bR@MlgS    18                              lUWW.tVQOd.          It
    tOfQ@. th. PUbuO   aO&'    4bS.lhd                             80 OlOWl~       tht     A0
    a r mQr lg a lwy
                   o f g o ver Awnt
                                  m h o a l6
                                          attempt                                   to 604
    it.'

             *TM         Oourt ia the opinion from vhloh the above
    qUOtetiOn           i.    t&On     bU8d   it.   @~Oh8iOSh    Upon tb0
    lXpre.8          tam        Of th.   OOMtitUtl~          &WOV1810ll I’.-
    f@m@d          to,     but, l UO UIUh r mtud 8h OaUthW%tiU
    p~.vlOumly               8ubUtt.6         in    OOanaMl-         with the X'0qW.t
    rQr the oplAloR abOV6                        a8ntlou6,         tha navlgrttai WI-
    tr;ot        authority           18 0v.A        mom        Co8triok6 than that
    0r th0 c04mp                     1 th.t.Ak      it  18 OlW           t&t   tb    #8Vi-
    ~t,iC.h        Di.triOt          m8     PO     CUthCU’itJ         t0 OrUtO    8ki Obli-
    g&iQLI Vhi0h VOu;ld OOA@titUb                                a   'd&t' pyrbk        Out
Honorable B. L. V8ahburn. page 4


    Of the F"V~AU48 of futwa yeara without acPrglying
    vlth the rar*pi rtatut0ry  requiremud   for the Ia-
    lUMOO or bom&,    UIA than only to the extent that
    it   i8    OXJ?Q?U.l7    WthOS’%8Od   t0   f8.W     8U8h   Obl%@-
     t1oM.          It a-8      t0.b.
                             OIUP to u tb&t W    Boara
    of Coamlm81oner8 auuiot, 61th~ by cyruktion or
    by OwtrMt, aroete M obligation vith Lt8 em.-
     loyeer to pay at an imiefialtetiPa In tb6 rutwer
    Pa) Cmpenutlon ror tlin lost by rumon of in-




          “It 8edDl  OhU    t0 m tht the IWig&lfm
    Dbtriot Mm no l.mpU*d a’lthorityto make agroe-
    merit8vbl8b amount to inst~8~~8 cmtr8ete with it8
    rq?lO~OM,   r~JJU'dlO.8  Of t&l4 fC@= Or OAOh Oantr&t.

           "I reaognito tho taot that the Mvllyt%on Ma-
    trlat mlgbt pmbebly 8nter into contr~otr vltb old
    liarsiMWAOS         00ICpMh8   iOr pOuOf~8    Of iAWU4M
    188Wd bl tMOr        Of t& e 1q.O. Of the &Mi@iiW
    Dlotriot. LiOut&Ol%l(k.~      @ItjCCiQS~V..&W
    (COIL App.) 12 9. II. Pd mo, tirtimlitg,egg rli.
    76, rohurlag      tImlad (CM. App.) 16 8. Y. ad 533~
    x#yiM& o88Wity COmpanY VI. hIth&OEd              (aA   %x)
    36 Pe6.   a6 986.      I thbk, hovover, th a tlu8h l OQA-
    tr ea t sould rmo~mmar1lybe Ilaltul        to tbm owre~t
    f8B8B~~~68t        b r Or w l8 tb0 pWBUt      Qr t$IJ&~
                        IA other vor68, the Nev
    triot wuld ie ulthout mthorlty ta bl3 itaelr               -
    8baolutel.yto PJ the preBlWl8        On 8-h w1101e. la
    futwo    JeWa, @iIke.It 18 without lutbiWlty to
    areate a *d.abt’. sh? fW a8 8UOh pr4IaiUM          QA 8uoh
    pollolmm vould be payable oUt a? ourrent rundr,
    dOObtb.8    t.hqrwo;ildhave euthorrty to oontraat for
    8UUh &10~OiM8.
              %hO    fWi@lOA      DirtriOt 18     AOt    8Abj8Ot    t0 th.
    tfOPbYP’8        a-
Eonarable Ii.L.         Wmmhburn,           page 5


       161 8. w. m 49.    Thm lamt  cited  aame holdm that
       l lta tutavhloh providmd thmt mnr pub110 oorporm-
       tion in thlm ltate might m&m    a pllmmtlcuimad lnt*r
       into    qreemntm            fo r a a dhold p o pio lmmin mutua l
                                                                      in-
      our-           o-em             Ymm uaoonmt~totional mad void.
           9I.nthlm 0ollwot1on, I ml80 no t* th a t l o a u ti-
      tutlaaal madunt    vu  adopted  Bovembmr 3,   19%, (Arr.
      III, Smo. 590)by vblah thm Lm~lmlatur~ vu gltmn
      povor to pama @ruohl8um a8 mmy bm namoemmryto
      provida        rar wrkman~m            CacPpmnmation  xnmurauom ior
      oortaln 8tat* mmploymem                    am In it8 Judgmat 1m neo-
      lmmmryor         reqmiPed;mndtoplw*idm                          for    thm       pmy-
      mmat or all momta,                 ohargmm,   au6 prmmllmu   an mu&
      poll0108        of lamarmnae;           providing  thm  St&m   mhmll
      aevor bm        required   to purohaao                  lnmursaao        for      my         em-
      plop.'
               “Thm    plan       hero    prop0804         18 dlmtinotly                         mr-
      mntrromthe              ponmionplaa             oreakdby             Ar%m. 8%               to
      6043     fe   inoorporrtmd             01t1em  hatiq    a popalmt1ori
      0r Over     ten    thow4ad.             what  thm statute    8ppemr8                         to
      oontompl~to,         laaly#e4ng               tha    pmnmloal        fua4,lm           8
      zirit4tiaa       0r mbguty               to tb0 lp00iriO rund. Bpd
      vm. City of Dmllmm,                 ot al., 6 8. Y. %I Ys~ C&t
      of al&m,   et il. w.                  %wmiaell,  101 a. Y. bd d9.
           *a 0atiaiz.    mh  th0 r0w08t    r- M opin-
      ion benia utb, x roapmotfuuy rmrorto yaw
      ion lo. duo,    ud thm OplnLoM or Mr. &Me "n"'
      Kalpp at       t0 w rwu08t r0r 0pf~i02i drt0d
      Jw       %r 3,r da tlng to luthctrity  0r tkm uati-
      *tiTELtrlot                  to    ooatraot         gmxnrrlly         aad       author-
      ities thmroin oltmd, fa addltlon to theme lbovm Ma-
      tioad.

               I              .
                   . . . .

               Thm    Earrim       oouaty--Houmton              ship       chmnnml mnd marl.@m-
tlon Dimtriot YU mmtabllmhmdby virtue                                OS     8motlon           9,        &tl-
0b III 0f tb 8th    a0mmti~      md                              Chapter          a, md.0                3.28,
Voraon@a Annotated             Olrll Stattior.
               ma     aaid JIavqpt1an Dlmtriot                       18 m poa.ltioal                lmbdlvi-
don of thm at&e,                  umrola             a part     of    tam     mov.C.1               pwmrm
Oi thm 8t8te end 18 not limp
                           9 y l pub110 or w&ml p ur ll0 oor-
poratlon llkm l oamon o u r imr or o-1  mad domk oorporetlon.
Honorablm Ii.L. Washburn, page                           6




Srutrlalng thlm    opomltlon Ii* oltm thm 0-m of CUdhart  v.
Bruom           r ar Mmvlgmtlon Dimtrlot, 42 8. N. (2d) 96,
       River limr
Al00 thm oamo or Cmrpmntmr v. A.rryo-OolormdoNevi
trl8t, of Cmmoaoa awl Ullmon GOuntlemr 111 a. V.
md     oumm     mnd ruthorltlmm mmntlonmd in thmmo (IUrns.                                          Uumr-
                  BlW+tlon     Mmtrlot8    a rm l8mmUil83&   polltloal
        vlmlonm 0r thm atus.      They are govmrmmkmntmlapnmlom,
          &it10   mad oarpOPmto     with thm pOUW8    to ~~018~   the
right8, prlrl~m       u&6 povrn  uoaforrul upoa them by lawa Zhq
mr8    gmnmrally trutod am mnaa.iolpaloorporatlonm in tku mmamo
that    t&y ara aauflnmd to deflalto gmographiobl aseam, awl
&am no go+eramuitrl pouorm                          outmlb      of      thea and l   a&jmot  to
the mum rmlom u 8pplhdln                               rrrivhgrt           the par-8     ai ooun-
tier    ubd   oitlam.            Artlolm XVI             Smmtlon 59 of thm @onmtltu-
tl*   Zrbmler v. Carlton, 096 8. Y. l(r?Oj ?mrrlmmm                           v. Gammron
County Vator &prov&nt   Mmtrlot, 25 8. If. (?a) 6gli                                                  &mr
County v. Hmdlaa-Atuaoma Couaty V8tmr Improvumuat Dlatrlot
v. Wats,  21 S. U. (Pd) 747.
                In    thm    oame       of    l%-Clt           Pruh      Yatar        %        ly Mmtrlot
Mzdf     of IiarrlrCouaty v. Ilmnn,f42                            S.    U.  (2a)       9%,          It   was



                "It-18     l mneral rule or ju4ieialoonmtruo-
        t1oilwt          lvu&rllorma~'EunLolpmlooqxuutlon
        We   w         8umh       iaglled povmrm    a8 mzw reemoorbly
        nmmemmary           to   mmkm    af?*otl** tha pow**  mxprmmml~
                                                8umhU are ladl8pmlb
                                                        l0t;a
                                                           0r th 0
                                                                 0wp0wa.00
                                                         th0    purpoll.8       Of     it8
                            Parrow
                         rhkhuu    notoxprm88mdW
       alloh 4r; Bmroly oaw8nla&t or UUN     ma& aot bm
       lnuludmd aI& aaaaot be mluatuMd.    pLrt-,
        E;yrn                    are greated to 8 aml6lgmll$y br
                            wlmltm,           mumhpwmzm            wo     not qdlu@
       by goyr 3            Ua g u a round
                                       g m l18WbO~O                        in   thm      Au.
        . . .

                In ds.Sau8                   thl8      8ubjmot,        it Yam maid             ln    the    oama
of Portu        vs. citr           l-2 MO,
                                  0.r               PO5 a. w. 1104,             tht        %ny rcir,
rouonmb&,            lubmt~tlml              dombt ooammrahg               thm uerol8e                   oi power
;. rmmzmd            by thm ootxPt8mgU.nmt l oorpor~tlan, mnd thm power
                     or war7  mmiolpml  aorporatlon the 0Mrtmr or
8t&UtO b; Uhiah it is Orut@d                             18 mn     WgMiO           ut.          !lmlthmr
thm oorporatlaanor it8 offlo*                                oua   60    any    aot,       or       Mkrn    mny
Honorable Ii.L. ilamhburn,pmgm 7


oontrmot, or inour mny llmblllty, not authorized thereby, or
    omm legimlitlvmmot lpplloeblm thmroto. All mote bmrond
b y l
thm loopm of the pavers grmnted are void. . . ."
                 Tbmra arm mover*1lemtianmor        the   state   Corutitu-
tlon rhiah lvl&noe          l   demiro   mnd intontlon to give every pom-
8lbI.OMfOg US?d
             t0 th 8lp M ditr OPrOp Ub ifr Wd8 Md t0
o wp mlth ~
          lir
           ppUoatiantobe   properly 8xpmnded tar thm per-
pomo8 luthorlcmd by lmv. (ArtLmlm            III, 8omtloam 44, 49, f&
52 Md     5).      m0    8mm the pFOrlUOI!ASOr hPtiO&     1, 8Mti4It 3,
bmotlon    l6;     aa   ~rtiole XVI, Seatdon   6, of the ConmtitutrQPr.)

          Am hmrmtolore stated, the maid Navig8tlan Matriot
18   p Olltla d
      l        lub dlVlUOa othm  f 8-t. andO~tal.dylta
r8m w pa.10 rum.           Therefore the movmral po*181om    or
th8 beak Coamtltutlon liutiag     thm ume 0r publio rrurdr by
its polltlmal lubdlvlmlonm do, in om    oplnlon, 8pply to thm
Earrla County Mvlgatlon Dlmtrlot.
                 Wnertily 8 mklng Chapter 8, T’itlelN, Veraan’s
&notated         Olvll.St&u r em, expremm~~ 8et8 forth OertUa rL&htm,
power8 mad privilbgomof Irvlgmtlon Dlmtrlotm.    gush D&8-
trlot8 may oantraot sue mnd be lmmd, Conmtrumt it8 ovn i-11-
ftkm   lmmw  axi4 me il buMm, lovytaxmm,emaploy  mngiworr
aad &orneym   ud other employees 48 ~DIJbm ne008wy     r0r the
oonmtruotlon, 88Zntenmnoo mnd oprmtlon,   8nd developnnt of
the Bmv1g8t1on m8triOt8, its bumin                  premmrlbm
                                        f801l.ltA.m*,
their dutlem mnd fl.xtheir aompenmmtlon, etc.                 E0WoVmP, tbwr
18 a0 8mOifiO  mri81Olb   Of the 8htUt. vhiah               mUthOr%           &

    . -    reg~tionu.t~~~~8i~~tiOn        U. VWJ 8l&e&t to
th8 wO?w'8    0              . m    pWpO88 Of the88 rOgU&-
tiOM 18 t0 rir     terms, oolldltloam,and ll8itat10nm UQdmP
Vhlah the   gavlg8tlon Dlmtrlot will pmy Oompea8Ulon to its mm-
we8       ln thomec.oamem  vhere   4Urie8     ue  lumtained in the
oou?mm ofemplopenthmveremulted             lndlmmblllfy or death. SUd
regmlatlonm met rtwhth0        rulmm   uhlmh  mrm to bm rollowed in&-
w           thm  pipL)Ptm,limbllitlem, duties and obllgatlom OS
t&e NwigUlon.IM8triot    to its uglmyeor    ror -8       ULmh
remmltiDgper8wm1lnJmrlem       or dmath of mmiployeem. The
oapen8atlonm  provided by mud roguletlcma me to bo oaamldmr-
.d U 8-T     t0 m    U@lOy.S. Co a a lder lng th m rogulUlcm8 lm
l whole It&a  Lukri4Z~#ethr         mu@a oapenmmtlonlm   oonmfder-
ldu    8dU7 or othmrVl8.. &Id regulations mrm aothlng norm
or b88 th8n 8n attempt by thm district to pr0vld.mvorkmma~m
ocmpenmUlon i0r  St8.mm&myoem.      %hm 8U.d regulatlonm ower
&ml oonmtltute an a&ebmdat     b/tumm*thm.Navl.gatlonDlmtrlat
:



     .


    Honorablm B. L. Uamhburn, page 8


    mad its l~lapem r0r oapmnmmtlon in lieu d dmamgmm                        for pmr-
    mad Injuries lumtalned by mn mmployem in thm oomrme                   of him
    lploymmat,    or for 6mthremultingfraopmrmcaml                  lnjurlem so
    8IUt8iLWd.    It 18 oar Opiniw      that th8 NaVlgUiM            M86rlot h88
    a0 mxpremme4   or wed        lathoslt~ to m8km       eewntmvh.imh
    88omntm   to lnmtuwno*   oontr8otm   vlth Its a     orme*,  reg8rdlemm
    of the imrm OS lumh oontr8ct       or regulmtlonm.    There are no
    ltatutem empowering mmoh Narlptlon Dlmtrlotm to eatmr into
    an agreemmat or adopt rm&latlonm lu8b 8s are under oculder8-
    tion. Y!hererora,     ywr first question 18 lnmwered in thm noga-
    tire.
                 A8   ve   hmve anmuered your first qummtlon        b       TAM negm-
    tlvo, it beooma         manmommm8r~ to dimoumm thm other        qummtloaa
    prementmd in your inquiry.
                 Our Oylnlon No. O-4140 Is lpplioablm mnd vi11 oon-
    trol  u to paragraph a of thm maid Cm ulmtlonm which provides
    r0r wdicel nib, hompltmlimmtion mnd & a4gm furnimhmdempkgeem
    of thm Navl tlon Dimtrlot vhtmh.~.::mumtaInablm 8s 8 pmr?i of
    tbmlr  ear nor oompmnmatlonwhmre thisBomrdhmm ma&     gmamra2
    povlUeam therefor.      In other vwdm, the Bavlgatlon Mmtrlot
    hu.uthorltyto.gru,.m         part of the sgaotx04mpbnMt1mt0
    be pld eaployee8, to fmrnimh stipulated ler vlo em  for hampfkl-
    IUtlom, drugs mnd mmdlmal mtteatlon. ittOV.VU?,    88 8tmtedin
    uld 0plnlo.uHo. O-1140 thmmm omnot bm unlimited ln aaaunt or
    klad, aad mm&, thmroiore, bm for moms mmonmble      fixed smxlmum
    8mcMmt.
                                                   Yours     wry     truly
                                             AlToRNEY      aNn?AL       w    TJaM



                                             Byf42-dwoL
                                                            Ardmll u1lllmam
                                                                     Ammlmtant




                                                                                    PAPPPBVEG   ‘\